The applicant’s remark, “Claim 1 has been amended to recite the allowable subject matter of Claim 9,” is incorrect.  The previous Office Action did not indicate that claim 9 was allowable.  Rather, the previous Office Action rejected claim 9 (as acknowledged by the applicant elsewhere in its remarks).  

Claims 4 and 9 are now identical. 

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramaswamy (United States Patent 10,134,810).
As to independent claim 1, Ramaswamy discloses a vertical resistive memory device (see the entire patent, including the Fig. 4F disclosure) comprising:  a resistive random access memory (ReRAM) stack 412/410/404 embedded in a material stack of alternating layers 428/402 of an interlayer dielectric material 428 and a recessed electrode material 402; and a selector device 432/434 encapsulating a portion of the ReRAM stack and present entirely in an undercut region that is laterally adjacent to each of the recessed electrode material layers 402 of the material stack, wherein each of the recessed electrode material layers 402 of the material stack encircles a portion of the ReRAM stack 412/410/404.
As to dependent claim 2, Ramaswamy’s ReRAM stack (220/218/206 in Fig. 2) comprises a dielectric switching material 220 and a reactive electrode 218 (column 7, 
As to dependent claim 3, Ramaswamy’s ReRAM stack further comprises a metal fill material 206 (column 6, lines 45-47), wherein the reactive electrode 218 is present entirely between the metal fill material 206 and the dielectric switching material 220.
As to dependent claim 7, each of Ramaswamy’s recessed electrode material layers 402 of the material stack is sandwiched between a bottom interlayer dielectric material layer 428 and a top interlayer dielectric material layer 428.
As to dependent claim 8, each of Ramaswamy’s interlayer dielectric material layers 428 of the material stack has a width that is greater than a width of each of the recessed electrode material layers 402 of the material stack.

Claims 4-6, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of any intervening claims.

Claims 22, 9 and 23 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814